Exhibit 99.5 DBS Satellite Services (1998) Ltd. Condensed Interim Financial Statements September 30, 2012 The information contained in these financial statements constitutes a translation of the financial statements published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience purposes only. DBS Satellite Services (1998) Ltd. Condensed Interim Financial Statements as at September 30, 2012 Contents Page Review Report 2 Condensed Interim Statements of Financial Position 3 Condensed Interim Income Statements 5 Condensed Interim Statements of Comprehensive Income 6 Condensed Interim Statements of Changes in Equity 7 Condensed Interim Statements of Cash Flow 10 Notes to the Condensed Interim Financial Statements 12 Somekh Chaikin KPMGMillennium Tower 17 Ha’Arbaa Street, P.O. Box 609 Tel Aviv 61006 Telephone Fax Internet 036848000 www.kpmg.co.il Review Report to the Shareholders of D.B.S. Satellite Services (1998) Ltd. Introduction We have reviewed the accompanying financial information of DBS Satellite Services (1998) Ltd (hereinafter- “the Company”) comprising the condensed interim statement of financial position as of September 30, 2012 and the condensed interim statements of operations, comprehensive income, changes in equity and cash flows for the nine and three month periods then ended. The Board of Directors and Management are responsible for the preparation and presentation of these interim financial information in accordance with IAS 34 “Interim Financial Reporting”, and are also responsible for the preparation of financial information for these interim period in accordance with Section D of the Securities Regulations (Periodic and Immediate Reports), 1970. Our responsibility is to express a conclusion on the financial information for these interim periods based on our review. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, “Review of Interim Financial Information Performed by the Independent Auditor of the Entity”of the Institute of Certified Public Accountants in Israel. A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the abovementioned interim financial information is not prepared, in all material respects, in accordance with IAS 34. In addition to that mentioned in the previous paragraph, based on our review, nothing has come to our attention that causes us to believe that the abovementioned interim financial information does not comply, in all material respects, with the disclosure requirements of Section D of the Securities Regulations (Periodic and Immediate Reports),1970. Without qualifying our above conclusion, we draw attention to Note 4 regarding the financial condition of the Company. Somekh Chaikin Certified Public Accountants (Isr.) October 30, 2012 2 DBS Satellite Services (1998) Ltd. Condensed Interim Financial Statements as at September 30, 2012 Condensed Interim Statements of Financial Position as at September 30, 2012 September 30, 2011 December 31, 2011 (Unaudited) (Unaudited) (Audited) NIS thousands NIS thousands NIS thousands Assets Cash and cash equivalents - - Trade receivables Other receivables Total current assets Broadcasting rights, net of rights exercised Property, plant and equipment, net Intangible assets, net Total non-current assets Total assets The attached notes are an integral part of these condensed interim financial statements. 3 DBS Satellite Services (1998) Ltd. Condensed Interim Financial Statements as at September 30, 2012 Condensed Interim Statements of Financial Position as at September 30, 2012 September 30, 2011 December 31, 2011 (Unaudited) (Unaudited) (Audited) NIS thousands NIS thousands NIS thousands Liabilities Borrowings from banks Current maturities for debentures Trade payables and service providers Other payables * * Provisions * Total current liabilities Debentures Bank loans - Loans from shareholders Long-term trade payables Employee benefits Total non-current liabilities Total liabilities Capital deficit Share capital 29 29 29 Share premium Options Capital reserves Capital reserve for share-based payments Accumulated deficit ) ) ) Total capital deficit ) ) ) Total liabilities and equity David Efrati Ron Eilon Mickey Naiman (Authorized to sign as chairman of the board) CEO CFO (See Note 8) Date of approval of the financial statements: October 30, 2012 * Reclassified The attached notes are an integral part of these condensed interim financial statements. 4 DBS Satellite Services (1998) Ltd. Condensed Interim Financial Statements as at September 30, 2012 Condensed Interim Income Statements For the nine month period ended For the three month period ended For the year ended September 30 September 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Revenues Cost of revenues Gross profit Selling and marketing expenses General and administrative expenses Operating profit Financing expenses Financing income ) Financing expenses for shareholder loans Financing expenses, net Loss before income tax ) Income tax Loss for the period ) Basic and diluted loss per share (NIS) The attached notes are an integral part of these condensed interim financial statements 5 DBS Satellite Services (1998) Ltd. Condensed Interim Financial Statements as at September 30, 2012 Condensed Interim Statements of Comprehensive Income For the nine month period ended For the three month period ended For the year ended September 30 September 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Loss for the period ) Other items of comprehensive income: Actuarial profit (loss) from a defined benefit plan - - - ) Other comprehensive profit (loss) for the period - - - ) Total comprehensive loss for the period ) The attached notes are an integral part of these condensed interim financial statements 6 DBS Satellite Services (1998) Ltd. Condensed Interim Financial Statements as at September 30, 2012 Condensed Interim Statements of Changes in Equity Share capital Share premium Option warrants Capital reserve Capital reserve for share-based payments Accrued deficit Total NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands For the nine month period ended September 30, 2012 (unaudited) Balance as at January 1, 2012 (audited) 29 ) ) Total comprehensive loss for the period Loss for the period - ) ) Other comprehensive loss for the period - Total comprehensive loss for the period (unaudited) - ) ) Balance as at September 30, 2012 (unaudited) 29 ) ) For the nine month period ended September 30, 2011 (unaudited) Balance as at January 1, 2011 (audited) 29 ) ) Total comprehensive loss for the period Loss for the period - ) ) Other comprehensive loss for the period - Total other comprehensive loss for the period - ) ) Transactions with owners recognized directly in equity Share-based payments - Balance as at September 30, 2011 (unaudited) 29 ) ) 7 DBS Satellite Services (1998) Ltd. Condensed Interim Financial Statements as at September 30, 2012 Condensed Interim Statements of Changes in Equity (Contd.) Share capital Share premium Option warrants Capital reserve Capital reserve for share-based payments Accrued deficit Total NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands For the three month period ended September 30, 2012 (unaudited) Balance as at July 1, 2012 (audited) 29 ) ) Total comprehensive income for the period Loss forthe period - ) ) Other comprehensive loss for the period - Total comprehensive loss for the period - ) ) Balance as at September 30, 2012 (unaudited) 29 ) ) For the three month period ended September 30, 2011 (unaudited) Balance as at July 1, 2011 (audited) 29 ) ) Total comprehensive loss for the period Loss forthe period - ) ) Other comprehensive loss for the period - Total other comprehensive loss for the period 29 ) ) Transactions with owners recognized directly in equity Share-based payments - Balance as at September 30, 2011 (unaudited) 29 ) ) The attached notes are an integral part of these condensed interim financial statements 8 DBS Satellite Services (1998) Ltd. Condensed Interim Financial Statements as at September 30, 2012 Condensed Interim Statements of Changes in Equity (Contd.) Share capital Share premium Option warrants Capital reserve Capital reserve for share-based payments Accrued deficit Total NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands For the year ended December 31, 2011 (audited) Balance as at January 1, 2011 (audited) 29 ) ) Total comprehensive loss for the year Loss for the year - ) ) Other comprehensive loss for the year - ) ) Total comprehensive loss for the year ) ) Transactions with owners recognized directly in equity Share-based payments - Balance as at December 31, 2011 (audited) 29 ) ) The attached notes are an integral part of these condensed interim financial statements 9 DBS Satellite Services (1998) Ltd. Condensed Interim Financial Statements as at September 30, 2012 Condensed Interim Statements of Cash Flow For the nine month period ended For the three month period ended For the year ended September 30 September 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Cash flows from operating activities Loss for the period ) Adjustments Depreciation and amortization Financing expenses, net Profit (loss) from sale of property, plant and equipment ) Share-based payments - - Income tax expenses Change in trade receivables ) ) ) Change in other accounts receivable ) ) Change in trade payables and service providers ) ) ) Change in other payables and provisions ) Increase in broadcasting rights, net of rights exercised ) Change in employee benefits 11 ) Income tax paid ) Net cash from operating activities Cash flows from investment activities Proceeds from the sale of property, plant and equipment 52 Acquisition of property, plant and equipment ) Payments for software licenses ) *(22,931 ) *(11,941 ) ) Payments for subscriber acquisition - *(23,278
